Citation Nr: 0700137	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a back disorder, 
including as secondary to a service-connected fracture of the 
right 5th metatarsal.

2.  Entitlement to service connection for a bilateral ankle 
disorder, including as secondary to a service-connected 
fracture of the right 5th metatarsal.

3.  Entitlement to service connection for a bilateral knee 
disorder, including as secondary to a service-connected 
fracture of the right 5th metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1972 to February 
1974.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 


FINDINGS OF FACT

1.  A back disorder was initially demonstrated years after 
service, and there is no competent medical nexus evidence of 
record indicating it is causally or etiologically related to 
his service in the military, or due to or aggravated by 
service-connected disability.

2.  There is no competent medical evidence of record 
indicating the veteran has a bilateral ankle disorder which 
is causally or etiologically related to his service in the 
military, or due to or aggravated by service-connected 
disability.

3.  There is no competent medical evidence of record 
indicating the veteran has a bilateral knee disorder which is 
causally or etiologically related to his service in the 
military, or due to or aggravated by service-connected 
disability.




CONCLUSION OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
active military service, and is not proximately due to or 
aggravated by service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2006).

2.  A bilateral ankle disorder was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).

3.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of October 2002, January 2003, and June 2003 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims for service connection, including 
as secondary to service-connected disability, and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.

In addition, a May 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication of the veteran's claim for service 
connection of his back disorder, this claim was readjudicated 
thereafter.  Regarding the veteran's claims for service 
connection of bilateral ankle and knee disorders, the veteran 
received his initial VCAA notice in October 2002, prior to 
the RO's adjudication of his claims and the issuance of the 
December 2002 rating decision.  As such, there was no defect 
with respect to the timing of the VCAA notice for these 
claims.  

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims, including a transcript of his testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ).  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).  But medical evidence is required to show this 
secondary cause-and-effect relationship; mere lay opinion 
will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).

In addition, secondary service connection is permitted for 
aggravation of a 
non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (". . . when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability . . . over and 
above the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a back disorder, a 
bilateral ankle disorder, and a bilateral knee disorder, 
including as secondary to his service-connected fracture of 
the right 5th metatarsal, so they must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for a bilateral ankle disorder 
or a bilateral knee disorder during his military service.  
The Board acknowledges that the veteran was treated on 2 
occasions for complaints of back pain, in September 1973 and 
December 1973, following a fall and a motor vehicle accident, 
respectively, but points out that such injuries were acute, 
with normal physical evaluations other than tenderness on 
palpation and spasm.  Moreover, the veteran's separation 
examination report was normal, with a normal clinical 
evaluation of the back, lower extremities, and 
musculoskeletal system.  The Board also notes that the 
veteran did not make any complaints at his discharge.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems at his discharge from service, as 
he is now alleging, then he would have at least mentioned 
this during his military separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's back, ankle, and knee disorders 
were each not manifested or diagnosed within the one-year 
presumptive period following his discharge from service in 
February 1974.  Instead, it appears that the veteran was not 
diagnosed with a back disorder until 1991, over 17 years 
after his active duty service in the military had concluded.  
In addition, the evidence of record shows that he initially 
sought treatment for his back as a result of a lifting injury 
at work.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

More significantly, the December 2003 VA examiner found that 
the veteran's back disorder, bilateral ankle disorder, and 
bilateral knee disorder were not related to his military 
service, including his service-connected fracture of the left 
5th metatarsal.  In fact, the medical evidence clearly 
demonstrates that the veteran does not even have an ankle or 
knee disorder; the December 2003 VA examination of both 
joints was normal and without evidence of pathology.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).   

Furthermore, regarding the veteran's back disorder, the 
December 2003 VA examiner clearly concluded that the 
veteran's back disorder was not affected by the veteran's 
service-connected healed fracture of the 5th metatarsal.  The 
December 2003 VA examiner also concluded that the veteran's 
back disorder was unrelated to the veteran's back complaints 
during his military service.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Board acknowledges that the veteran and some of his 
treating providers opined that the veteran's service-
connected fracture of the right 5th metatarsal caused the 
veteran to have an abnormal gait, which in turn caused the 
veteran to experience lower extremity pain and the veteran's 
back disorder.  However, these treating providers included 
his service-connected fracture of the right 5th metatarsal as 
a precipitating factor based on the history as related by the 
veteran, and not a review of the entire claims file.  See, 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  The veteran's unsubstantiated assertions cannot 
summarily be accepted as fact.  See Reonal v. Brown, 5 Vet. 
App. 458, 494-95 (1993) (and the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based on a factual premise or history as related by 
the veteran).

In this regard, the Board points out that the December 2002 
and December 2003 VA examiners both found that the veteran 
did not have an altered gait, and that the veteran's 
alignment of the foot was good, with a well healed fracture.  
In particular, the veteran's right foot was without evidence 
of deformities, callus formation, or irritation.  As a 
result, both VA examiners concluded that the veteran's lower 
extremity complaints were unrelated to his old fracture of 
the 5th metatarsal.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .).   

So, in short, the only evidence portending that the veteran's 
back disorder, bilateral ankle disorder, and bilateral knee 
disorder are in any way related to his service in the 
military, including his fracture of the 5th metatarsal, comes 
from him personally.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against his claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claims, so they must be denied.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection of a back disorder, 
including as secondary to a service-connected fracture of the 
5th metatarsal, is denied.

The claim for service connection of a bilateral ankle 
disorder, including as secondary to a service-connected 
fracture of the 5th metatarsal, is denied.

The claim for service connection of a bilateral knee 
disorder, including as secondary to a service-connected 
fracture of the 5th metatarsal, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


